JAMES M. SMART, JR., Judge,
concurring.
Employers are entitled to be treated with respect by their employees in the workplace. An employee’s harsh accusations and emotional displays of resentment have the potential to “back an employer into a corner” and invite a discharge.
Depending on the actual context, remarks such as those in this case could easily constitute disqualifying misconduct. This case arises in a context in which the employer chose not to justify the discharge, thereby allowing an inference that, despite the facial impact of the words, the employer lacked adequate justification for the discharge of claimant. I agree that claimant, who alleged the remarks were not unjust or intemperate under the particular circumstances, should not be saddled with an ipso facto declaration of misconduct. I concur with the notion that the Commission erred only because of the fact that this case is not normative and will provide no precedential support for the claimants who unfortunately invite their own discharge by disrespectful misconduct.